Title: To Benjamin Franklin from Dumas, 1 January 1781
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Amst. 1er. Janv. 1781.
Enfin la bombe est crevée; & la guerre, quod bonum faustumque sit nobis, déclarée de la part des enragés Angl. [Anglais] à cette rep. [république] par leur manifeste du 20 Dec. Il ne s’est rien passé encore d’essentiel à Lahaie. Ces Messieurs, selon leur coutume, ne se derangent jamais de leur marche lente. Mais ils seroient bien ladres s’ils ne sentoient ce dernier coup, & s’ils ne le ressentoient. Le peuple ici est bien disposé. Je partirai d’ici Samedi prochain, avec Mrs A—ms & S——le, pour Leide & pour Lahaie, d’où je me ferai un devoir de vous instruire de ce qui se passera. Dans ce moment j’apprends que l’Eglise angloise à la Haie est brûlée. J’ignore Si c’est par accident, par fanatisme ou par vilainie. Je crains que ma femme n’ait été effrayée de cela: car je manque de ses nouvelles. Je suis avec grand respect à la hâte Monsieur Votre très humble & très ob. Servitor
D
 
Addressed: France / à Son Excellence / Monsieur B. Franklin / Min. Plenipe. des Etats / Unis d’Amérique / à Passy / près Paris
